DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: wherein the ECU, responsive to determining that the speed of the vehicle has increased a multiple of a vehicle speed increment above the vehicle soft lock speed, automatically sets an increased vehicle soft lock speed that is the multiple of the vehicle speed increment above the vehicle soft lock speed;
Claim 13 recites: wherein the ECU, responsive to determining that the speed of the vehicle has increased a multiple of a vehicle speed increment above the vehicle soft lock speed, automatically sets an increased vehicle soft lock speed that is the multiple of the vehicle speed increment above the vehicle soft lock speed;
Claim 18 recites: wherein the ECU, responsive to enabling the vehicle soft lock and the vehicle reducing speed to the vehicle soft lock speed by coasting, maintains the vehicle speed at the vehicle soft lock speed; wherein the ECU, responsive to determining that the speed of the vehicle has increased a multiple of a vehicle speed increment above the vehicle soft lock speed, automatically sets an increased vehicle soft lock speed that is the multiple of the vehicle speed increment above the vehicle soft lock speed;
Nada (US PGPub 2003/0182046) teaches wherein an ECU, responsive to determining that a speed of a vehicle has increased a multiple of a vehicle speed increment, automatically sets an increased vehicle soft lock accelerator opening that is the multiple of the accelerator opening increment above the vehicle soft lock accelerator opening (See Fig. 5, ¶59). Nada does not teach or suggest setting a soft lock speed. It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious this limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747